IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JANICE LONGORDO,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-2394

TALLAHASSEE MEMORIAL
HEALTHCARE AND
UNDERWRITERS SAFETY
AND CLAIMS,

      Appellees.


_____________________________/

Opinion filed January 16, 2015.

An appeal from an order of the Judge of Compensation Claims.
John J. Lazzara, Judge.

Date of Accident: April 23, 2011.

Kimberly A. Hill of Kimberly A. Hill, P.L., Fort Lauderdale, for Appellant.

Jacquelyn L. Newman of Pennington, P.A., Tallahassee, for Appellees.




PER CURIAM.

      AFFIRMED.

RAY, MAKAR, and BILBREY, JJ., CONCUR.